                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

   U NITED S TATES OF A MERICA
                                               Criminal Action No.
         v.
                                               1:18-CR-00157
   A MIE M. B ROWN


                    Government’s Non-Opposition to
  Emergency Motion for Compassionate Release Pursuant to 28 U.S.C. § 2255

   The United States of America, by Byung J. Pak, United States Attorney, and

Christopher J. Huber, Assistant United States Attorney for the Northern District

of Georgia, files this Non-Opposition to Emergency Motion for Compassionate

Release Pursuant to 28 U.S.C. § 2255. On March 27, 2020, the Court ordered the

government to respond to Defendant Brown’s motion seeking compasionate

release within 14 days. The government does not oppose Brown’s motion.

                                        Respectfully submitted,

                                        B YUNG J. P AK
                                            United States Attorney



                                    /s/C HRISTOPHER J. H UBER
                                            Assistant United States Attorney
                                        Georgia Bar No. 545627
                                        chris.huber@usdoj.gov



       600 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, GA 30303
                       (404) 581-6000 fax (404) 581-6181
                                        1
                               Certificate of Service

The United States Attorney’s Office served this document today by sending a

copy by first class mail with sufficient postage to:

                             Amie M. Brown
                             Register Number: 71676-019
                             FMC Carswell
                             Federal Medical Center
                             P.O. Box 27137
                             Fort Worth, TX 76127


April 3, 2020


                                           /s/ C HRISTOPHER J. H UBER

                                           C HRISTOPHER J. H UBER

                                           Assistant United States Attorney
